        CASE 0:15-cv-03740-PJS-LIB Doc. 732 Filed 10/26/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA

Jen Banford and Annette Wiles,                 Case No. 15-cv-03740 (PJS/LIB)

                               Plaintiffs,
                                                DEFENDANT’S NOTICE OF
v.                                             HEARING ON ITS RENEWED
                                                MOTION FOR SUMMARY
The Board of Regents of the                          JUDGEMENT
University of Minnesota,

                              Defendant.




      PLEASE TAKE NOTICE that on December 7, 2020, at 8:30 a.m. or as soon

thereafter as counsel may be heard, before the Honorable Patrick J. Schiltz, via

videoconference, Defendant The Board of Regents of the University of Minnesota

will move the Court for summary judgment on all of the remaining claims asserted

by Plaintiffs Jen Banford and Annette Wiles.
       CASE 0:15-cv-03740-PJS-LIB Doc. 732 Filed 10/26/20 Page 2 of 2




Dated: October 26, 2020             GREENE ESPEL PLLP


                                     s/ Jeanette M. Bazis
                                    Jeanette M. Bazis, Reg. No. 0255646
                                    Katherine M. Swenson. Reg. No. 0389290
                                    222 S. Ninth Street, Suite 2200
                                    Minneapolis, MN 55402
                                    jbazis@greeneespel.com
                                    kswenson@greeneespel.com
                                    (612) 373-0830

                                          - and –

                                    DOUGLAS R. PETERSON
                                    General Counsel
                                    University of Minnesota
                                    By Timothy J. Pramas, Reg. No. 240321
                                    Senior Associate General Counsel
                                    360 McNamara Alumni Center
                                    200 Oak Street S.E.
                                    Minneapolis, MN 55455
                                    pram0001@umn.edu
                                    (612) 624-4100

                                    Attorneys for Defendant Board of Regents
                                    of the University of Minnesota




                                     2
